PER CURIAM.
In a petition for rehearing the appellants contend that this court “* * * fell into a critical error of fact in finding that, at the end of the prosecution of the application for the patent in suit, the Patent Office was convinced that the chamber b was an ‘air-cell’ only and allowed the patent accordingly.” In support of this contention the appellants refer to amendments embodied in the last clause of the claims in issue and to the “Remarks” accompanying the final amendment.
Lang quoted his original specifications in these “Remarks” solely for the purpose of convincing the Patent Office that he intended to disclose a self-igniting oil motor which, as he himself put it, “* * * because of its comparatively high compression and late fuel injection, functions differently and accomplishes different results from any engine of the prior art.” Lang emphasized high compression and *935late fuel injection. In no respect did he return to his contention that chamber b was a combustion chamber. An examination of the record makes this very plain.
Since the contention of the appellants is without merit, the petition for rehearing will be denied.